Exhibit 10.2
     [Non-Employee Director RSU]
John B. Sanfilippo & Son, Inc. 2008 Equity Incentive Plan
 
Restricted Stock Unit Award Agreement
 
November 10, 2009
[Name]
[Address]
[City]
In accordance with the terms of the John B. Sanfilippo & Son, Inc. 2008 Equity
Incentive Plan (the “Plan”), pursuant to action of the Board of John B.
Sanfilippo & Son, Inc. (the “Company”), the Company hereby grants to you (the
“Recipient”), subject to the terms and conditions set forth in this Restricted
Stock Unit Award Agreement (including Annex A hereto), Restricted Stock Units
(“RSUs”), as set forth below.
Unless otherwise specified, capitalized terms shall have the meanings specified
in the Plan. The terms and conditions of the Plan are incorporated by reference
and govern except to the extent that, when permitted by the Plan, this RSU Award
Agreement provides otherwise.
Each RSU corresponds to one share of the Company’s Common Stock (“Share”). An
RSU is an unfunded and unsecured promise by the Company to deliver one Share on
a future date as set forth herein. Until such delivery, you only have the rights
of a general unsecured creditor of the Company and not as a stockholder with
respect to the Shares underlying your RSUs.

     
Number of RSUs Granted:
  2,000
 
   
Date of Grant:
  November 10, 2009
 
   
Period of Restriction:
  Date of Grant through the date of the Company’s fiscal 2010 Annual Meeting of
stockholders.
 
   
Share Payment Date:
  Each RSU for which the Period of Restrictions has lapsed will convert to one
Share on the day following the Recipient’s Termination of Service, with the
Share being delivered to the Recipient as soon as administratively possible
thereafter (but no later than 60 days thereafter).

Page 1 of 4



--------------------------------------------------------------------------------



 



[Non-Employee Director RSU]

     
Dividend Equivalents:
  During the period from the first day after the Period of Restriction through
the Share Payment Date, each RSU shall include a right to Dividend Equivalents,
if any, issuable during such period and for which the applicable record date
occurs during such period. Such Dividend Equivalents shall be paid to the
Recipient on a current basis. “Dividend Equivalents” are dividends or property
distributions that would have been made in respect of each Share underlying an
RSU (other than dividends or distributions of securities to the extent covered
in Section 12.6 of the Plan).

RSUs are subject to forfeiture as provided herein (including Annex A) and the
Plan.
Further terms and conditions of your Award of RSUs are set forth in Annex A,
which is an integral part of this RSU Award Agreement.
By accepting this Award, you hereby acknowledge the receipt of a copy of this
RSU Award Agreement including Annex A, and a copy of the Plan and agree to be
bound by all terms and provisions hereof and thereto.

            Tom Fordonski
Vice President, Human Resources
John B. Sanfilippo & Son, Inc.
                     

Page 2 of 4



--------------------------------------------------------------------------------



 



         

[Non-Employee Director RSU]
Annex A
 
Restricted Stock Unit Award Agreement
 
Further Terms and Conditions of Award. It is understood and agreed that the
Award of RSUs evidenced by the RSU Award Agreement to which this is annexed is
subject to the following additional terms and conditions:

  1.   Termination of Service. Upon the Recipient’s Termination of Service, all
unvested RSUs, (RSUs for which the Period of Restriction has not lapsed) shall
be treated as follows:

  a.   Death or Permanent Disability — If the Recipient’s Termination of Service
is on account of death or Permanent Disability, then all of the unvested RSUs
shall immediately become nonforfeitable and the restrictions with respect to the
RSUs shall lapse as of the date of death or the date the Compensation Committee
of the Company (the “Committee”) determines that a Permanent Disability
occurred; and     b.   Any Other Reason — If the Recipient’s Termination of
Service is on account of any other reason, including Retirement, then all
unvested RSUs shall be forfeited as of the end of the day of such Termination of
Service.

  2.   Fractional Shares. If any calculation of Shares to be awarded or to be
forfeited or to be released from restrictions or limitations would result in a
fraction, any fraction of 0.5 or greater will be rounded to one, and any
fraction of less than 0.5 will be rounded to zero.     3.   Ratification of
Actions. By accepting the RSU Award or other benefit under the Plan, the
Recipient and each person claiming under or through him shall be conclusively
deemed to have indicated the Recipient’s acceptance and ratification of, and
consent to, any action taken under the Plan or the RSU Award by the Company, the
Board or the Committee.     4.   Notices. Any notice hereunder to the Company
shall be addressed to its Vice President, Human Resources, and any notice
hereunder to Recipient shall be addressed to him or her at the address contained
in the Company’s records, subject to the right of either party to designate at
any time hereafter in writing some other address.     5.   Nontransferability.
Recipient may not sell, transfer, assign, pledge or otherwise dispose of the
RSUs covered by this RSU Award Agreement, other than by will or by the laws of
descent and distribution until the Share Payment Date.     6.   Governing Law
and Severability. This RSU Award Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required. To the extent not preempted
by Federal law, the RSU Award Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of law provisions. The provisions of this RSU Award Agreement are severable and
if any one or more provisions are

Page 3 of 4



--------------------------------------------------------------------------------



 



[Non-Employee Director RSU]

      determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.     7.  
Definitions. Capitalized terms not otherwise defined in the RSU Award Agreement
or in this Annex A attached thereto shall have the meanings given them in the
Plan.     8.   Code Section 409A. It is intended that this RSU Award Agreement
will comply with Code Section 409A to the extent applicable, and the Plan and
the RSU Award Agreement shall be interpreted and construed on a basis consistent
with such intent. The RSU Award Agreement may be amended in any respect deemed
necessary (including retroactively) by the Committee in order to preserve
compliance with (or exemption from) Code Section 409A. The preceding shall not
be construed as a guarantee of any particular tax effect for any benefits or
amounts deferred or paid pursuant to this RSU Award Agreement.     9.   Waiver.
The Recipient and every person claiming under or through the Recipient hereby
waives to the fullest extent permitted by applicable law any right to a trial by
jury with respect to any litigation directly or indirectly arising out of,
under, or in connection with the Plan or this RSU Award Agreement issued
pursuant to the Plan.     10.   Interpretation. The Committee shall have final
authority to interpret and construe the Plan and this RSU Award Agreement and to
make any and all determinations thereunder, and its decision shall be binding
and conclusive upon the Recipient and his/her legal representative in respect of
any questions arising under the Plan or this RSU Award Agreement.     11.  
Securities Laws. The Recipient acknowledges that certain restrictions under
state or federal securities laws may apply with respect to the Shares underlying
the RSUs granted pursuant to this RSU Award Agreement, even after the Shares
have been delivered to the Recipient. Specifically, Recipient acknowledges that,
to the extent he or she is an “affiliate” of the Company (as that term is
defined by the Securities Act of 1933), the Shares underlying the RSUs granted
pursuant to this RSU Award Agreement are subject to certain trading restrictions
under applicable securities laws (including particularly the Securities and
Exchange Commission’s Rule 144). Recipient hereby agrees to execute such
documents and take such actions as the Company may reasonably require with
respect to state and federal securities laws and any restrictions on the resale
of such shares which may pertain under such laws.

Page 4 of 4